Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.

Response to Amendments
The Amendment filed 4/2/2021 has been entered. Claims 1-4, 6-16 and 18-20 remain pending in the application. Claims 14-16 are non-elected and claim 20 is new. 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, line 4 recites “a liquid front”, but claim 20 depends from claim 1, in which “a liquid front” was already introduced in lines 9-10. As such, the reference to “a liquid front” in claim 20 should be amended to recite “[[a]] the liquid front”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 12-15 recite “the sensor sensing (1) the refractive index of the tube which changes with the contents of the sensing tube, (2) the permittivities of the contents of the tube, or (3) the impedance of the contents of the tube”. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). Appropriate correction is required. Examiner suggests replacing “the sensor sensing (1) the refractive index of the tube which changes with the contents of the sensing tube, (2) the permittivities of the contents of the tube, or (3) the impedance of the contents of the tube” with “the sensor configured to sense (1) the refractive index of the tube which changes with the contents of the sensing tube, (2) the permittivities of the contents of the tube, or (3) the impedance of the contents of the tube”. Examiner notes claims 2-4, 6-13 and 18-20 are similarly rejected by virtue of their dependency on claim 1.
Claim 1 recites the limitation "the tube" in line 13.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear whether the Applicant means to refer to the sensing tube or the outlet tube. For the purposes of examination, the Examienr will treat claim 1 as if it recites “the sensing tube” in line 13, as this interpretation of claim 1 seems to be most logical. 
Claims 2-4, 6-13 and 18-20 are similarly rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10, 12-13 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticpated by U.S. Publication No. 2009/0093786 to Renaux et al.
Regarding claim 1, Renaux et al. discloses a fluid delivery system, comprising: 
an outlet tube (fluid administration tubing portion 3); 
a pump (pump 1) for pumping liquid (physiological fluid A; title and paragraph 43) along a fluid path (fluid path formed along the fluid administration tubing formed by portion 2 and portion 3) including the outlet tube; 
a replaceable cartridge (tri-route structure; is intended to be replaceable (often needs to be changed after occlusion detection), paragraph 16); 
a closed sensing tube (detection zone 7) branched (see Fig. 1, 2 and paragraph 48) from the fluid path (fluid path formed along the fluid administration tubing formed by portion 2 and portion 3) which, in use, is filled with gas (paragraph 46); and 
a sensor (formed by emitter 8 and detector/receiver 9) configured to sense whether the contents within the sensing tube  (detection zone 7) are a liquid (liquid below meniscus 13) or gas (gas above meniscus 13) (based on the sensed intensity of the electromagnetic waves sent by emitter 8 to detector/receiver 9) to determine movement of a liquid front (meniscus 13, see Fig. 2) within the sensing tube (detection zone 7) and, responsive to sensing of said movement, determine that a partial or total occlusion has occurred within the outlet tube (fluid administration tubing portion 3) (paragraph 48), the sensor (formed by emitter 8 and detector/receiver 9)  configured to sense sensing tube which changes with the contents of the sensing tube (change in intensity of the electromagnetic wave, paragraphs 49-50), (2) the permittivities of the contents of the tube, or (3) the impedance of the contents of the tube, 

Regarding claim 2, Renaux et al. discloses the claimed invention as discussed above concerning claim 1, and Renaux et al. further discloses that a bore of the sensing tube (detection zone 7) has a diameter such that only a single liquid front (meniscus 13) can exist within the sensing tube (detection zone 7) (see Fig. 2). 
Regarding claim 3, Renaux et al. discloses the claimed invention as discussed above concerning claim 2, and Renaux et al. further discloses that the diameter of the bore of the sensing tube (detection zone 7) is sized to maintain the single liquid front (meniscus 13) in any orientation of the sensing tube (detection zone 7) (the Examiner notes that the limitation “is sized to maintain....sensing tube” is interpreted as functional limitation, and the diameter of the bore of the sensing tube/detection zone 7 is capable of maintaining the single liquid front/meniscus 13 in any orientation of the sensing tube/detection zone 7).
Regarding claim 4, Renaux et al. discloses the claimed invention as discussed above concerning claim 2, and Renaux et al. further discloses that the replaceable cartridge (tri-route structure) further comprises a reservoir (reservoir is disclosed in paragraph 58, and the reservoir is part of the tri-route structure by way of its connection to the reservoir via wall 18, sleeve 10 and intake tubing 17), and wherein the pump (pump 1) is for pumping liquid from the reservoir along the fluid path (fluid path formed along the fluid administration tubing formed by portion 2 and portion 3) (see Fig. 1).
Regarding claim 6, Renaux et al. discloses the claimed invention as discussed above concerning claim 1, and Renaux et al. further discloses that the replaceable cartridge (tri-route structure) comprises an optically transparent window allowing viewing of the sensing tube (detection zone 7 of the tri-route structure is transparent, thereby forming a window, paragraph 29).
Regarding claim 7
Regarding claim 8, Renaux et al. discloses the claimed invention as discussed above concerning claim 1, and Renaux et al. further discloses that the sensor (formed by emitter 8 and detector/receiver 9) is configured to transmit optical light (infrared electromagnetic waves; paragraph 55) towards the sensing tube (detection zone 7) (see Figs. 1-2), and to detect light (infrared electromagnetic waves) which is scattered off the sensing tube (detection zone 7) (see Figs. 1-2 and paragraphs 48-50).
Regarding claim 9, Renaux et al. discloses the claimed invention as discussed above concerning claim 8, and Renaux et al. further discloses that the sensor (formed by emitter 8 and detector/receiver 9) comprises a transmitter (emitter 8) for transmitting optical light (infrared electromagnetic waves; paragraph 55) towards the sensing tube (detection zone 7) (see Figs. 1-2), and a detector (detector/receiver 9) for detecting the scattered light which is scattered off the sensing tube (detection zone 7) (see Figs. 1-2 and paragraphs 48-50).
Regarding claim 10, Renaux et al. discloses the claimed invention as discussed above concerning claim 9, and Renaux et al. further discloses that the transmitter (emitter 8) and the detector (detector/receiver 9) are located at different locations (see Figs. 1-2), and wherein the transmitter (emitter 8) is arranged to transmit optical light (infrared electromagnetic waves; paragraph 55) towards a portion of the sensing tube (sensing region of detection zone 7 that falls within the detection axis 12 formed between emitter 8 and detector/receiver 9) which is obliquely angled with respect to the transmitted optical light (see Figs. 1-2), such that the optical light (infrared electromagnetic waves ) is primarily scattered directly or indirectly towards the detector (detector/receiver 9) (see paragraphs 28, and 48-50).
Regarding claim 12, Renaux et al. discloses the claimed invention as discussed above concerning claim 8, and Renaux et al. further discloses that the sensor (formed by emitter 8 and detector/receiver 9) is configured to sense movement of the liquid front (meniscus 13) within the sensing tube (detection zone 7) by detecting a change in the detected scattered light (paragraphs 28 and 48-50).
Regarding claim 13, Renaux et al. discloses the claimed invention as discussed above concerning claim 8, and Renaux et al. further discloses that the optical light is infrared (infrared electromagnetic waves; paragraph 55).
Regarding claim 19, Renaux et al. discloses the claimed invention as discussed above concerning claim 1, and Renaux et al. further discloses that the sensing tube (detection zone 7) is 
Regarding claim 20, Renaux et al. discloses the claimed invention as discussed above concerning claim 1, and Renaux et al. further discloses that the sensor (formed by emitter 8 and detector/receiver 9) is configured to sense whether the contents within a sensing region (sensing region of detection zone 7 that falls within the detection axis 12 formed between emitter 8 and detector/receiver 9) of the sensing tube (detection zone 7) are a liquid or gas (paragraphs 48-50) to determine the movement of [[a]] the liquid front (meniscus 13) within the sensing tube (detection zone 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaux et al., as applied to claim 9 above, in further view of U.S. 2011/0294640 to Dolecek.
Regarding claim 11, Renaux et al. discloses the claimed invention as discussed above concerning claim 9, and Renaux et al. discloses that the transmitter (emitter 8) emits infrared electromagnetic waves (paragraph 55), but Renaux et al. does not expressly state that the transmitter is an LED.
Dolecek teaches a tube sensor (158) that is able to detect the presence or absence of liquid in a tube (tube 18), wherein the sensor comprises a photocell including an infrared LED and a photo-detector (paragraph 43). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Renaux et al. so that the transmitter (emitter 8) is an . 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renaux et al., as applied to claim 1 above, in further view of U.S. 2008/088810 to Larsen et al.
Regarding claim 18, Renaux et al. discloses the claimed invention as discussed above concerning claim 1, and Renaux et al. discloses that fluid path (fluid path formed along the fluid administration tubing formed by portion 2 and portion 3) begins at an outlet of the pump (pump 1), but Renaux et al. does not expressly state that pump outlet has a valve. 
Larsen et al. teaches a pump (pump 198, Fig. 19, which can be a roller pump, paragraph 16) having an outlet valve (outlet valve 194, paragraph 87), so as to provide protection against undesired flow of fluid through the pump generated by outside pressure (paragraph 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device of Renaux et al. to include a pump outlet valve, as taught by Larsen et al., in order to provide additional protection against undesired flow of fluid through the pump generated by outside pressure (paragraph 16 of Larsen et al.). 

Response to Arguments
Applicant’s arguments in the Response dated 4/2/2021 and 3/5/2021 with regard to the claims have been considered but are moot as they do not apply to the current art rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783